                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:20-CR-3042

vs.                                               PRELIMINARY ORDER OF
                                                       FORFEITURE
CARLOS JESUS LORENZANA,

                    Defendant.


      This matter is before the Court on the plaintiff's Motion for Preliminary
Order of Forfeiture (filing 40). The superseding indictment in this case (filing
16) charged the defendant with, among other things, one count of conspiring to
possess methamphetamine with intent to distribute in violation of 21 U.S.C. §
841. The information contained a forfeiture allegation seeking the forfeiture,
pursuant to 21 U.S.C. § 853, of United States currency seized from the
defendant on or about February 18, 2020, on the basis that it was used to
facilitate the commission of the offense and was derived from proceeds
obtained, directly or indirectly, as a result of committing the offense. Filing 16
at 2-3. The parties agree the amount to be forfeited is $3,910. Filing 36 at 1.
      The defendant has pled guilty to the crime alleged and admitted the
forfeiture allegation. Filing 36 at 1; filing 41 at 23. By virtue of pleading guilty
to the charge and admitting the forfeiture allegation, the defendant has
forfeited his interest in the property, and the plaintiff should be entitled to
possession of the property pursuant to 21 U.S.C. § 853. Therefore, the
plaintiff's motion for preliminary order of forfeiture is granted.
IT IS ORDERED:


1.   The plaintiff's Motion for Preliminary Order of Forfeiture
     (filing 40) is granted.


2.   Based upon the defendant's guilty plea and admission of the
     forfeiture allegation of the information, the plaintiff is
     authorized to seize the $3,910 in United States currency.


3.   The defendant's interest in the property is forfeited to the
     plaintiff for disposition in accordance with law, subject to the
     provisions of 21 U.S.C. § 853(n)(1).


4.   The property is to be held by the plaintiff in its secure
     custody and control.


5.   Pursuant to 21 U.S.C. § 853(n)(1), the plaintiff shall publish
     for at least thirty consecutive days on an official Internet
     government forfeiture site (www.forfeiture.gov) notice of this
     order, notice of publication evidencing the plaintiff's intent
     to dispose of the property in such manner as the Attorney
     General may direct, and notice that any person, other than
     the defendant, having or claiming a legal interest in the
     property must file a petition with the court within thirty
     days of the final publication of notice or of receipt of actual
     notice, whichever is earlier.




                               -2-
6.   Such published notice shall state that the petition referred
     to in paragraph 5, above, shall be for a hearing to adjudicate
     the validity of the petitioner's alleged interest in the
     property, shall be signed by the petitioner under penalty of
     perjury, and shall set forth the nature and extent of the
     petitioner's right, title or interest in the property and any
     additional facts supporting the petitioner=s claim and relief
     sought.


7.   The plaintiff may also, to the extent practicable, provide
     direct written notice to any person known to have alleged an
     interest in the property as a substitute for published notice
     as to those persons so notified.


8.   Upon adjudication of all third-party interests, this Court will
     enter a final order of forfeiture pursuant to 21 U.S.C. §
     853(n), in which all interests will be addressed.

Dated this 3rd day of May, 2021.

                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -3-
